Citation Nr: 1759565	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO. 14-15 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for malignant melanoma, to include as due to undiagnosed illness. 

2. Entitlement to service connection for malignant melanoma, to include as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1982 to February 1986, and again from January 1991 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2017. A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran did not appeal the December 2009 rating decision that denied service connection for malignant melanoma; thus, that decision became final.

2. The evidence associated with the claims file subsequent to the December 2009 denial relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the Veteran's service connection claim for malignant melanoma.

3. Resolving all reasonable doubt in favor of the Veteran, the competent and credible evidence of record shows that the Veteran's malignant melanoma is causally or etiologically related to an in-service event.



CONCLUSIONS OF LAW

1. The December 2009 rating decision is final. 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for malignant melanoma. 38 U.S.C. §5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for malignant melanoma have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim. 
38 U.S.C. § 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The submission of new and material evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material. See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). Shade further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Id. Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id. Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

At the August 2017 hearing, the Veteran contended that his malignant melanoma is caused by or related to his active service. The Veteran explained that he was exposed to extreme sunlight during very specific periods of deployment, such as his deployment to Panama in 1983 and 1985, nine months in the Sinai Peninsula in 1984, and Desert Storm in 1991. In addition, the Veteran stated that the first, second, and third degree burns he sustained in service made him more susceptible to developing skin cancer. In support of his allegations, the Veteran submitted an opinion from a physician finding it at least as likely as not that his current melanoma is related to service, as well as a medical article about the effects of sunlight on skin cancer. 

Upon review of the record, the Board finds the Veteran credible and finds his testimony and a medical opinion from his physician constitutes new and material evidence. As such, the Veteran's testimony and the physician's medical opinion relate to an unestablished fact necessary to substantiate the claim for service connection for malignant melanoma. Accordingly, new and material evidence has been received, and the claim for entitlement to service connection for a malignant melanoma is reopened.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

At the outset, the Board finds the Veteran has a current diagnosis of malignant melanoma. As such, the first element of service connection is met. The Board also concedes that the Veteran was exposed to some degree of extreme sunlight during service and also has a history of first, second, and third degree burns sustained during active duty. During the August 2017 hearing, the Veteran stated that he was exposed to extreme sunlight when he was deployed to Panama in 1983 and 1985, Sinai Peninsula in 1984, and Desert Storm in 1991 as a heavy anti-armor weapons infantryman. The Board finds the Veteran competent and credible and affords great weight to his testimony. Therefore, the second element of service connection has been met. What remains for consideration is whether the Veteran's malignant melanoma is related to his in-service sun exposure. 

In an August 2017 private medical opinion, the Veteran's physician opined that a continuous exposure to sun light, repeated burn episodes, and latency period during the Veteran's service increased his risk of developing melanoma. Further, the Veteran submitted a medical article correlating the effects of skin disorder due to sun light exposure. As there is no evidence indicating the opining physician is neither competent nor credible, the Board affords the private medical opinion great weight. Further, review of the records shows that no contradictory medical opinions are of record. As such, the Board finds the final element of service connection has been met. 

In conclusion, the Board finds that the Veteran has a current diagnosis of malignant melanoma, and the medical evidence shows that the Veteran's skin disability is causally related to his military service. The Board thus finds that service connection for malignant melanoma is warranted. 38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence having been presented, the claim for service connection for a malignant melanoma is reopened. 

Entitlement to service connection for malignant melanoma is granted, subject to the laws and regulations governing the award of monetary benefits. 




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


